Title: To James Madison from Robert Murray and Company, 29 December 1795
From: Robert Murray and Company
To: Madison, James


Sir,
New York 29 Decr. 1795
The inclosed Invo. being put into the hands of our G W Murray by Mr. Munroe with a request that we should forward the Cases to Philadelphia by first conveyance we have to inform you that in consequence of excessive bad weather it is to be feared that some of the Furniture is damaged, & therefore recommend to you to have the cases opened before we send them round, by an upholsterer; by which means it is possible that it will be prevented from being entirely spoiled which a long passage to Philadelph. would risk them to. We have paid 58 Doll & 40 Cents as Duties, which after we have recd. your directions will be stated to you with such other expences as will be incurred. We are sir yours respectfully
Robt. Murray & Co.
